Citation Nr: 0724085	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-12  034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an increased evaluation for a thoracic and 
lumbar paraspinal muscle strain with degenerative disc 
disease at L4-5, currently assigned a 20 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and T.P.

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on January 10, 2007, by means of video 
conferencing equipment with the appellant in Wichita, Kansas, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The Board also observes that additional evidence has been 
received, which was not previously considered by the RO.  
Although the veteran submitted a waiver of the RO's initial 
consideration of the evidence in January 2007, the Board will 
refer this evidence for RO consideration on remand because 
the case must also be remanded for other reasons.

The Board further notes that the veteran contended at her 
hearing before the Board that she was unable to work.  It is 
unclear as to whether she intended to file a claim for 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).  
However, that matter is not currently before the Board 
because it has not been prepared for appellate review.  
Accordingly, the matter is referred to the RO for appropriate 
action.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To notify the veteran of the pertinent 
rating criteria, to obtain additional treatment records, to 
afford her a more recent VA examination, and to provide her 
with a proper notice letter.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the veteran has not been provided with all of 
the rating criteria pertinent to her claim for an increased 
evaluation.  In particular, the Board notes that the February 
2006 statement of the case (SOC) contained Diagnostic 5237 
and the General Formula for Disease and Injuries of the 
Spine.  However, the SOC did not provide the veteran with the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Therefore, the Board finds that the 
veteran should receive notice of the criteria and that an 
additional VA examination should be afforded to address it.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at her January 
2007 hearing that she had received treatment during the 
previous year.  In particular, she indicated that she had 
participated in physical therapy and had been prescribed 
additional medication, including morphine and muscle 
relaxers.  The evidence of record does include a December 
2006 MRI report.  However, the claims file does not contain 
any other treatment records dated after August 2005.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
veteran's service-connected spine disability.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As the claim is being remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), an 
explanation as to the type of evidence that is needed to 
establish an effective date should also be included.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with her 
claim for an increased evaluation.  The 
letter should include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for her service-
connected spine disability.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
treatment records dated after August 
2005.

3.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of her service-
connected thoracic and lumbar paraspinal 
muscle strain with degenerative disc 
disease.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected back disability.  The examiner 
should provide the range of motion of 
the spine in degrees, and he or she 
should state the total duration of 
incapacitating episodes during the past 
12 months.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished 
a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should set 
forth all applicable laws and 
regulations, including the Formula for 
Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless she is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

